—Appeal from a decision of the Workers’ Compensation Board, filed March 10, 1977, which disallowed medical benefits on a finding that there was no injury arising out of and in the course of employment. Claimant, as well as many other fellow workers of the employer, was referred by his union to a doctor for an ear examination. No hearing loss was found and the employer refused to pay the bills, which in total amounted to $4,493.88. The bill in the instant case was $41.90 and the referee directed the employer to pay it. The Workers’ Compensation Board reversed and found that the medical bills were not properly chargeable to the employer. We agree (Matter of Marro v Cook, 22 AD2d 730). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.
26